Exhibit 99.1 Omega Protein Announces Third Quarter 2014 Financial Results HOUSTON, TX – November 17, 2014 – Omega Protein Corporation (NYSE:OME), a nutritional product company and a leading integrated provider of specialty oils, essential fatty acids and specialty protein products, today reported financial results for the third quarter ended September 30, 2014. Third Quarter Highlights ● Revenues: $70.8 million for the quarter, compared to $87.6 million in the same period a year ago ● Gross profit margi n: 20.0% for the quarter, compared to 33.6% in the same period a year ago ● Net income: $0.7 million, or $1.7 million excluding plant closure charges and loss on disposal of assets for the quarter, compared to $14.0 million, in the same period a year ago ● Earnings per diluted share : $0.03, or $0 .08 excluding plant closure charges and loss on disposal of assets for the quarter, compared to $0.66 in the same period a year ago ● Adjusted EBITDA: $9.3 million for the quarter, compared to $27.1 million in the same period a year ago “We remain focused on executing our strategic initiatives to drive long-term growth. These initiatives include leveraging our recently strengthened human nutrition product portfolio with the acquisition of Bioriginal Food & Science Corp., as we further diversify and balance our business to take advantage of global health and wellness trends,” commented Bret Scholtes, Omega Protein’s President and Chief Executive Officer. “Our third quarter results reflect previously discussed declines in fish catch and fish oil yields compared to last year’s exceptional season, which offset continued favorable pricing dynamics in our animal nutrition segment.” Third Quarter 201 4 Results The Company's revenues decreased 19% from $87.6 million in the same period last year to $70.8 million. This decrease was due to a $24.7 million decline in animal nutrition revenues, partially offset by a $7.9 million increase in human nutrition revenues. The decrease in animal nutrition revenues was primarily due to lower sales volumes of 28% and 41% for the Company’s fish meal and fish oil, respectively, and lower sales prices for the Company’s fish meal of 4%, partially offset by higher sales prices of 14% for the Company’s fish oil. The decrease in fish meal and fish oil sales volumes is primarily due to lower production as a result of decreased fish oil yields, slower than anticipated early season fish catch, and the previously announced Cameron plant closure. The increase in fish oil sales prices was primarily due to higher realized crude oil prices. The increase in human nutrition revenues was primarily attributable to the acquisition of Bioriginal Food & Science Corp. (“Bioriginal”), which was acquired on September 5, 2014. The composition of revenues by nutritional product line for the third quarter of 2014 was 49% fish meal, 27% fish oil, 22% dietary supplements and food, and 2% fish solubles and other. Third quarter of 2014 revenues decreased 2% from $71.9 million in the second quarter of 2014 to $70.8 million. This decrease was due to lower animal nutrition revenues of $10.1 million, partially offset by higher human nutrition revenues of $9.0 million. The decrease in animal nutrition revenues was primarily due lower sales volumes of 37% and 8% for the Company’s fish oil and fish meal, respectively, partially offset by higher sales prices of 14% and 1% for the Company’s fish oil and fish meal, respectively. The increase in human nutrition revenues was primarily due to the acquisition of Bioriginal. The Company reported gross profit of $14.2 million, or 20.0% as a percentage of revenues, for the third quarter of 2014, versus $29.4 million, or 33.6% as a percentage of revenues, in the third quarter of 2013. The decrease in gross profit as a percentage of revenues was due to reductions in both the animal and human nutrition segments. Animal segment gross profit as a percentage of revenues declined from 34.5% to 25.8%, due primarily to a higher cost per unit for current season production. Human nutrition gross profit as a percentage of revenues decreased from 24.6% to a gross loss of 0.1% due primarily to start-up costs associated with the Company’s protein plant expansion, increased protein raw material costs and $0.8 million of additional expense associated with the acquisition-related write-up of Bioriginal’s inventory to fair value. Compared to the second quarter of 2014, third quarter gross profit decreased from $20.4 million, or 28.4% as a percentage of revenues, to $14.2 million, or 20.0% as a percentage of revenues. Animal nutrition gross profit as a percentage of revenues decreased from 30.3% to 25.8%, primarily reflecting a higher cost per unit for current season production. Human nutrition segment gross profit as a percentage of revenues decreased from 9.9% to a gross loss of 0.1% due largely to the start-up costs associated with the Company’s protein plant expansion and Bioriginal’s acquisition-related inventory write-up to fair value . Selling, general and administrative expenses for the third quarter increased $3.3 million to $10.2 million compared to the third quarter of 2013, primarily due to $2.7 million of pretax professional expenses ($2.5 million after tax) related to the acquisition of Bioriginal. Selling, general and administrative expenses increased $3.7 million from $6.5 million in the second quarter of 2014. In the fourth quarter of 2013 , the Company closed its menhaden fish processing plant located in Cameron, Louisiana and re-deployed certain vessels from that facility to the Company’s other Gulf Coast facilities. In conjunction with the closure, the Company incurred charges of $1.5 million in the third quarter of 2014. The third quarter of 2014 effective tax rate was 60.6% compared to 34.6% in the third quarter of 2013 and 36.9% in the second quarter of 2014. The increase in the effective tax rate was primarily a result of non-deductible expenses related to the acquisition of Bioriginal. The effective tax rate in the third quarter would have been approximately 23.3% were it not for these expenses. Net income for the third quarter of 2014 was $0.7 million ($0.03 per diluted share) compared to $14.0 million ($0.66 per diluted share) in the same period last year and $6.6 million ($0.31 per diluted share) for the second quarter of 2014. Excluding plant closure charges and gain or loss on disposal of assets, net income for the third quarter of 2014 would have been $1.7 million ($0.08 per diluted share), compared to $13.9 million ($0.65 per diluted share) in the same period last year and $8.3 million ($0.38 per diluted share) for the second quarter of 2014. Net income for the third quarter of 2014 includes a net loss of $(0.3) million from Bioriginal. Adjusted EBITDA totaled $9.3 million for the third quarter of 2014, compared to $27.1 million for the same period last year and $18.3 million for the second quarter of 2014. Nine Month 2014 Results Revenues in the first nine months of 2014 increased 16% to $206.2 million compared to revenues of $178.3 million for the nine months ended September 30, 2013. The increase in revenues was due to a $19. 0 million increase in animal nutrition revenues and an $8.8 million increase in human nutrition revenues. The increase in animal nutrition revenues was primarily due to higher sales volumes of 49% for the Company’s fish oil and higher sales prices of 2% for the Company’s fish meal. This was partially offset by lower sales volumes of 5% for the Company’s fish meal and lower sales prices of 2% for the Company’s fish oil. The increase in human nutrition revenues was due primarily to the acquisition of Bioriginal. The Company recorded gross profit of $55.1 million, or 26.7% as a percentage of revenues, for the first nine months of 2014, versus gross profit of $54.8 million, or 30.7% as a percentage of revenues, for the first nine months of 2013. The decrease in gross profit as a percentage of revenues was primarily due to the impact of decreased fish oil yields and slower than anticipated early season fish catch on cost per unit of sales as well as lower human nutrition gross profit as a percentage of revenues. The effective tax rate was 37.0% for the nine months ended September 30, 2014 compared to 34.4% for the nine months ended September 30, 2013. The effective tax rate for the nine months ended September 30, 2014 would have been approximately 34.4% were it not for the non-deductible expenses related to the acquisition of Bioriginal . Net income for the nine months ended September 30, 2014 was $15.3 million ($0.70 per diluted share) compared to $20.8 million ($0.99 per diluted share) for the same period last year. Excluding the impact of the plant closure and loss on disposal of assets, net income for the nine months ended September 30, 2014 would have been $19.0 million ($0.88 per diluted share) compared to $21.0 million ($1 .00 per diluted share). Adjusted EBITDA totaled $46.7 million for nine months ended September 30, 2014, a decrease from $48.9 million for the same period last year. Balance Sheet Due in large part to the Bioriginal acquisition, the Company's September 30, 2014 cash balance decreased $32.3 million from December 31, 2013 to $1.7 million, and total debt increased $30.7 million from December 31, 2013 to $54.9 million on September 30, 2014. Stockholders' equity increased $19.5 million to $266.7 million as of September 30, 2014 compared to $247.2 million as of December 31, 2013. Conference Call Information Omega Protein will host a conference call on its third quarter 2014 financial results at 8:30 a.m., Eastern Time, on Tuesday , November 18 , 2014. The Company’s senior management team will be available to discuss recent financial results and current business trends as well as respond to questions. Please dial (877) 407-3982 domestically or (201) 493-6780 internationally to join the call. Interested parties may also listen to the webcast live over the Internet at www.omegaprotein.com. A webcast replay of the conference call will be available beginning shortly after the conclusion of the call at www.omegaprotein.com and will be available for 30 days. A telephonic replay of the conference call will be available through December 2, 2014. Domestic listeners can dial (877) 870-5176, and international listeners may dial (858) 384-5517. The replay access code is 13593645. About Omega Protein Omega Protein Corporation (NYSE:OME) is a century old nutritional product company that develops, produces and delivers healthy products throughout the world to improve the nutritional integrity of foods, dietary supplements and animal feeds. Omega Protein's mission is to help people lead healthier lives with better nutrition through sustainably sourced ingredients such as highly-refined specialty oils and essential fatty acids, specialty protein products and nutraceuticals. The Company operates eight manufacturing facilities located in the United States, Canada and Europe. The Company also operates more than 30 fishing vessels to harvest menhaden, a fish abundantly found off of the coasts of the Atlantic Ocean and Gulf of Mexico. For more information, please visit www.omegaprotein.com . Forward Looking Statements SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS: The statements contained in this press release that are not historical facts are forward-looking statements that involve a number of risks and uncertainties. Forward-looking information may be based on projections, predictions and estimates. Some statements in this press release may be forward-looking and use words like “may,” “may not,” “believes,” “do not believe,” “expects,” “do not expect,” “anticipates,” “do not anticipate,” “see,” “do not see,” “should,” or other similar expressions. The actual results of future events described in any of these forward-looking statements could differ materially from those stated in the forward-looking statements. Important factors that could cause actual results to be materially different from those forward-looking statements include, among others: (1) the Company’s ability to meet its raw material requirements through its annual menhaden harvest, which is subject to fluctuations due to natural conditions over which the Company has no control, such as varying fish population, fish oil yields, adverse weather conditions, natural and other disasters and disease; (2) the impact of laws and regulations that may be enacted that may restrict the Company’s operations or the sale of the Company’s products; (3) the impact of worldwide supply and demand relationships on prices for the Company’s products; (4) the Company’s expectations regarding demand and pricing for its products proving to be incorrect, and the effect of forward sales of products on the Company’s financial results; (5) fluctuations in the Company’s quarterly operating results due to the seasonality of the Company’s business, estimates of standard cost for inventory and subsequent adjustments to such costs, and the Company’s deferral of inventory sales based on worldwide prices for competing products; (6) the Company’s ability to realize the anticipated benefits from its acquisitions in the human nutrition business, and specifically, to integrate successfully its recent acquisition of Bioriginal; (7) the Company’s expectations regarding Nutegrity or Bioriginal, their future prospects and the dietary supplement market or the human health and wellness segment generally, proving to be incorrect; (8) the cost of compliance with existing and future government regulations; (9) the impact of the Company’s settlement with U.S. Attorney’s Office on the Company’s operations and financial results, including the impact of any failure to comply with the terms of the Company’s probation or the limitations imposed on the Company’s ability to secure government contracts or loans under the NFMS Title XI program; (1 0) the impact of the closure of the Company’s Cameron, Louisiana processing plant on the Company’s operations and financial results; and (11) the cost of compliance or potential restrictions on sales caused by laws and regulations regarding fish meal or oil importation into foreign jurisdictions. Other factors are described in further detail in the Company’s filings with the Securities and Exchange Commission, including its reports on Form 10-K, Form 10-Q and Form 8-K. Contact: Investor Relations
